 1                              UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                            Case No. 2:19-mj-00528-EJY
 4
                   Plaintiff,                             ORDER
 5
            v.
 6
     DAMON EVANS,
 7
                   Defendant.
 8
 9
                                       FINDINGS OF FACT
10
11          Based on the pending Stipulation of counsel, and good cause appearing therefore, the

12   Court finds that Defendant Damon Evans is unable to appear in person for his change of plea

13   hearing on March 4, 2020.

14          IT IS THEREFORE ORDERED that Defendant Damon Evans will be permitted to

15   appear telephonically for his change of plea hearing on March 4, 2020.

16          DATED this 26th day of February, 2020.

17
18                                               UNITED STATES MAGISTRATE JUDGE

19
20
21
22
23
24
25
26
                                                    3
